—In an action to recover damages for legal malpractice, the plaintiff appeals from an order of the Supreme Court, Kings County (Barasch, J.), dated November 19, 1996, which granted the defendant’s motion for summary judgment dismissing the complaint and, in effect, denied her cross motion for discovery.
Ordered that the order is affirmed, with costs.
Upon our review of the record, we conclude that the plaintiff failed to raise a triable question of fact that an attorney-client relationship existed between the defendant and herself (see, CPLR 3212 [b]). In any event, even assuming there existed the requisite attorney-client relationship, the plaintiff has not made out a prima facie case for legal malpractice. She has failed to establish any negligence on the part of the defendant, much less that, but for his negligence, she would have succeeded in her discrimination claims against her former employers (see generally, Volpe v Canfield, 237 AD2d 282; Platt v Portnoy, 220 AD2d 652).
The plaintiff’s remaining contentions are without merit. Santucci, J. P., Joy, Florio and McGinity, JJ., concur.